1

2

3

4

5

6

7                                  IN THE UNITED STATES DISTRICT COURT
8                                     EASTERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,                             CASE NO. 1:17-CV-1144 DAD SKO
11                                  Petitioner,            ORDER DIRECTING THE CLERK OF COURT
                                                           TO CLOSE THE CASE
12                            v.
13   MICHAEL A. JERKOVICH, dba, SUPER                      (Doc. 32)
     SUDS LAUNDRY,
14
                                    Respondent.
15

16

17            On May 8, 2019, Petitioner, the United States of America, filed a “Notice of Voluntary Dismissal of

18   Petition for Tax Summons Enforcement,” in which Petitioner notifies the Court of the dismissal of the entire

19   action without prejudice. (Doc. 32.) Petitioner filed this notice before the opposing party served either an

20   answer or a motion for summary judgment. As such, Petitioner has voluntarily dismissed this matter without

21   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). The Court therefore DIRECTS the

22   Clerk of Court to close this case.

23

24   IT IS SO ORDERED.
25
     Dated:     May 9, 2019                                         /s/   Sheila K. Oberto               .
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28

                                                            1
30
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     2
30
